Martin, J.

delivered the opinion of thé court.
The defendants, sued as endorsers of a promissory note, severed in their answers, admitted their signatures as endorsers, and pleaded novation. There was judgment against them and they appealed. ^
The case has been submitted to us without an argument. A close examination of the evidence has satisfied us that the Judge of the Commercial Court did not err in concluding that the defendants had failed in establishing their defence.
It is therefore ordered, adjudged and decreed that the judgment of the Commercial Court be affirmed wdth costs.